Citation Nr: 0316935	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-21 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertensive 
cardiovascular disease (claimed as "high blood pressure" 
and "hypertension").

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a heart disorder 
due to tobacco use in service.

4.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Lori A. Mosby, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1956 to 
November 1967.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2001, it was remanded to the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, Regional Office (RO) for additional development and 
readjudication.  Following the completion of that 
development, a supplemental statement of the case was issued 
in May 2003.  The case was returned to the Board and is now 
ready for further review.  


REMAND

When the veteran's claim was last before the Board, it was 
noted that despite an exhaustive search, service medical 
records were missing.  That notwithstanding, the remand 
requested that another search for the service medical records 
be conducted.  This additional search also proved 
unsuccessful.  In May 2003, a supplemental statement of the 
case was issued that noted the absence of these records, and 
the veteran's claims file was returned to the Board.

In July 2003, the veteran's attorney submitted a statement to 
the Board that indicated that the veteran's service medical 
records had been received by her.  She also indicated she was 
gathering additional information.  Since the veteran's 
representative has not indicated she would be waiving the 
right to have this additional material considered by the 
agency of original jurisdiction in the first instance, and 
given the obvious relevance of such records, it is incumbent 
upon VA to attempt to obtain this evidence for initial review 
by the agency of original jurisdiction.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 20.1304 (2002);  
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Under the foregoing circumstances, this case is REMANDED for 
the following:

1.  The veteran's attorney should be 
contacted and asked to submit the service 
medical records she indicated she 
possessed, together with any other 
relevant new evidence.  

2.  A review of the claims file should 
then be accomplished to ensure that, in 
light of any newly discovered evidence, 
all notification and development action 
required by the VCAA is completed.  In 
this regard, any additional required 
development should be accomplished in 
accordance with the procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  In particular, an 
affirmative determination should be made 
as to whether additional medical 
examination(s) may be required under 38 
U.S.C.A. § 5103A..  With respect to the 
veteran's claim of entitlement to service 
connection for post-traumatic stress 
disorder, if it is determined that any of 
the veteran's stressors have been 
verified in light of the additional 
evidence, then the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine whether 
he has post-traumatic stress disorder, 
and, if so, whether it is related to any 
established stressors in service.  
38 U.S.C.A. § 5103A(d).  

3.  Thereafter, the veteran's claims 
should be re-adjudicated.  If a complete 
grant of the claims remains denied, the 
appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




